Citation Nr: 0526041	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for dysthymic disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to April 1971 and from September 1972 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs North Little Rock, Arkansas Regional Office 
(RO).  A January 2000 rating decision granted the veteran 
entitlement to service connection for a dysthymic disorder 
and rated this disability as 30 percent disabling.   The 
veteran in a Notice of Disagreement received in March 2000 
expressed his disagreement with the rating assigned.  A June 
2001 RO rating decision granted service connection for left 
ear hearing loss, assigning a noncompensable rating, denied 
service connection for tinnitus, and continued a 30 percent 
evaluation for the veteran's dysthymic disorder.  The veteran 
submitted a Notice of Disagreement for these issues in August 
2001, and the RO issued a Statement of the Case with respect 
to these issues in January 2002.  

The Board notes that the issue of a higher (compensable) 
initial evaluation for a left ear hearing loss was a subject 
of a Statement of the Case furnished to the veteran in 
January 2002.  The veteran in his substantive appeal received 
in May 2002 limited his appeal to the issues of an initial 
evaluation in excess of 30 percent for dysthymic disorder and 
entitlement to service connection for tinnitus.  Accordingly, 
the issue of entitlement to an initial compensable evaluation 
for left ear hearing loss is no longer before VA.  

When this case was previously before the Board in October 
2003, it was remanded for further development and 
adjudication.  This having been completed, the case is again 
before the Board.

The Board notes that the veteran's claims file indicates that 
the veteran filed a new claim for individual unemployability 
in June 2004.  A claim for individual unemployability was 
previously denied in June 2001.  Because this claim has not 
yet been reviewed, it is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's 
dysthymic disorder is productive of mild to moderate 
depression, some dysphoria, some occupational and social 
impairment, minor sleep disturbance, bad memories of Vietnam, 
and variable appetite; the veteran's condition, however, does 
not preclude gainful employment, social relationships, 
routine behavior, self-care, and normal conversation, with 
normal insight and judgment, thought processes and 
conversation.

2.  The veteran's dysthymic disorder, is not productive of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  Tinnitus did not have its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation for 
dysthymic disorder in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9433 
(2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in February 
2004, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims of entitlement to 
service connection and increased evaluation, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was informed that this evidence could 
consist of medical records or medical opinions.  The veteran 
was also informed that to establish entitlement to an 
increased rating for his service-connected disability, the 
evidence must show that his disability had gotten worse.  And 
the veteran was invited to submit information relevant to his 
appeal.

By way of January and April 2000, and June 2001 rating 
decisions, a January 2002 Statement of the Case, and April 
2002 and March 2005 Supplemental Statements of the Case, the 
RO advised the veteran and his representative of the basic 
law and regulations governing his claims, and the basis for 
the decisions regarding his claims.  These documents, as well 
as the RO's VCAA and development letters sent to the veteran, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
only after the initial decisions in this case.  While the 
notice provided was not given prior to the first RO 
adjudication of the claims, the notice was provided by the RO 
prior to the March 2005 Supplemental Statement of the Case, 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence and examination 
reports, VA examination reports, documents related to the 
veteran's claim of disability benefits from the Social 
Security Administration, and statements submitted by the 
veteran and his representative in support of his claims.  
Here, the Board notes that the veteran's claim has been 
previously remanded for additional development and 
adjudication, and that the veteran has subsequently been 
provided VA examinations in connection with his claims.  In 
this case, the Board finds that the RO undertook reasonable 
development with respect to the veteran's claim and further 
development for additional records is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial evaluation in excess of 30 
percent for
dysthymic disorder.

First, the veteran contends that he should receive an 
evaluation in excess of 30 percent for his service-connected 
dysthymic disorder.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is generally of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

In this case, the veteran's dysthymic disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9433.  
Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability can be distinguished 
from any other diagnosed psychiatric disorders, e.g., major 
depression and alcohol dependence, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  

After a careful review of the record, the Board finds that 
the veteran's dysthymic disorder does not warrant an 
evaluation in excess of 30 percent.  

In reaching this determination, the Board notes that the 
veteran has been afforded numerous VA examinations in 
connection with his claim.  In addition, the veteran has been 
seen regularly at VA facilities in connection with his 
disability.  

The veteran's first VA examination of record occurred in May 
1997.  The veteran reported that he would sometimes cry for 
no reason. He stated that he has bad memories about his 
experiences in Vietnam, but did not report any nightmares or 
significant intrusive thoughts about the war.  The veteran 
reported going to restaurants and stores without difficulty, 
and reported that he could watch war movies and they do not 
bother him.  The veteran's appetite was good and he slept 
well most nights.  He reported being depressed, stating that 
a lot of it has to do with taking care of his mother, who had 
had a cerebral vascular accident.  He denied current suicidal 
ideation, although he noted that he tried to overdose in 1976 
while in Germany.  The veteran reported driving a school bus, 
and stated that he enjoys helping people, and writing poetry 
and short stories.  He reported going dancing with his mother 
and visiting with friends in restaurants.  During the 
examination, the veteran was reported to be casually groomed.  
He was noted to have some depression, but his affect was 
considered appropriate as to content.  The veteran's thought 
processes and associations were logical and tight, and no 
loosening of associations was noted, nor was any confusion.  
No gross impairment of memory was observed, and the veteran 
was oriented times three.  There were no complaints of 
hallucinations and no delusion material was noted during the 
examination.  The veteran was diagnosed with depressive 
disorder, nos, and was given a GAF score of 65. 

The veteran was again examined by VA in October 1999, and 
January, April, and August 2000.  These examinations were 
very close in time and were conducted by the same VA 
examiner, who stated that he reviewed the veteran's claims 
file in connection with the examinations.  In these 
examinations the veteran reported problems with depression, 
at times related to current financial problems, with both 
good days and bad days.  He generally rated his depression as 
moderate.  He reported that he was taking medication for his 
depression, which helps.  The veteran reported adequate 
appetite, with variations from good to poor, and some tossing 
and turning in his sleep.  He denied anhedonia, change in 
libido, and suicidal ideation, but noted bad memories of 
Vietnam.  The veteran also noted that he discontinued 
schooling at community college, stating that he would have 
panic attacks before tests.  The examiner noted that the 
veteran did not have symptoms of PTSD.  The examiner noted 
some difficulties in relationships with woman, but also noted 
that the veteran enjoyed helping people, writing poetry and 
songs, and reported having a number of friends.  The veteran 
also reported enjoying kareoke.  During the examinations, the 
veteran was noted to be casually groomed who conversed 
readily with the examiner.  He was noted to laugh and was 
fully cooperative.  Some dysphoria was noted during the 
examination, but no significant anxiety.  The veteran's 
speech was within normal limits, his mood was generally 
euthymic, and his affect was appropriate.  His thought 
processes and associations were logical and tight and no 
loosening of association or confusion was noted.  No gross 
impairment in memory was observed and he was oriented in all 
spheres.  There were no complaints of hallucinations and no 
delusional behavior was observed.  The veteran acknowledged 
some suicidal ideation, although no attempts, but no 
homicidal ideation.  The veteran was diagnosed with 
depressive disorder, nos, and dysthymic disorder, and given 
GAF scores of 53, 55, and 60.  In the August 2000 
examination, the examiner also noted, that while the veteran 
believed his depression was severe, his mood was one of only 
mild depression.  The examiner also noted that the veteran's 
treating therapists had given somewhat higher GAF ratings, 
suggesting that the veteran's depression did not appear to be 
as severe as he perceived it to be.  The examiner also found 
that the veteran's condition did not preclude gainful 
employment.

Finally, the veteran was afforded a VA examination in 
February 2004.  The examiner was the same examiner who 
conducted the 1999 and 2000 VA examinations.  He stated that 
he reviewed the veteran's claims file in connection with his 
examination.  During the examination, the veteran reported 
that he had had more than 20 jobs since 1979; he stated that 
he would get mad and walk off.  The veteran reported fair 
appetite and occasional problems falling asleep and waking 
during the night.  The veteran felt his depression was 
generally mild, but that he had some every day.  He again 
reported bad memories of Vietnam, but no suicidal or 
homicidal ideation, and no change in libido.  The veteran was 
noted to still be living with his mother, for whom he cares, 
and enjoys writing, watching TV and posting poems and song 
lyrics on the Internet.  He was also noted to attend a dance 
approximately once a week.  Upon examination, the veteran was 
casually groomed and fully cooperative.  No overt anxiety or 
dysphoria was noted.  His speech was normal, his mood was 
generally euthymic, and his affect was appropriate as to 
content.  The veteran's thought processes and associations 
were logical and tight, and no loosening of associations was 
noted, nor was any confusion.  No gross impairment of memory 
was observed, and the veteran was oriented in all spheres.  
There were no complaints of hallucinations and no delusion 
material was noted during the examination.  The veteran was 
diagnosed with dysthymic disorder and was given a GAF score 
of 53.

The veteran's claims file also contains records of the 
veteran's treatment at VA facilities for his condition.  
These records generally note much of the material recorded in 
the veteran's VA examinations, but have assigned much higher 
GAF ratings to the veteran's condition, raging from 51, 53 
and 55 to several ratings of 61, 70, 80 and 85.  Some of 
these evaluations even noted that the veteran's depressive 
disorder was in remission with no symptoms.

With respect to the GAF scores noted in the VA and other 
examinations of the veteran, the Board notes that a GAF score 
of 41 to 50, indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 
indicates symptoms, if present, that are transient and 
expectable reactions to psychological stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
And a GAF score of 81 to 90 indicates absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent under Diagnostic Code 
9433 has not been shown.  The evidence of record indicates 
that the veteran suffers only mild to moderate depression, 
helped by medication.  The record also indicates that, while 
the veteran may have some occupational and social impairment, 
this has had relatively little historical interference with 
work and job performance over the years.  The veteran's other 
symptoms include some minor sleep disturbance, bad memories 
of Vietnam, mild to moderate depression, and variable 
appetite.  On the other hand, the veteran was noted to enjoy 
helping people, enjoy writing poetry and songs, and reported 
having a number of friends.  The veteran also reported 
enjoying going to stores and restaurants and participating in 
kareoke and dancing.  The veteran was noted to be casually 
groomed, conversed readily with the examiner, was noted to 
laugh and was fully cooperative.  Some dysphoria was noted 
during the examination, but no significant anxiety.  The 
veteran's speech was within normal limits, his mood was 
generally euthymic, and his affect was appropriate.  His 
thought processes and associations were logical and tight and 
no loosening of association or confusion was noted.  No gross 
impairment in memory was observed and he was oriented in all 
spheres.  There were no complaints of hallucinations and no 
delusional behavior was observed.  The veteran acknowledged 
some suicidal ideation, although no attempts, but no 
homicidal ideation.  

A 50 percent evaluation is not warranted for the veteran's 
dysthymic disorder.  The veteran's condition did not evidence 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  This last factor is 
notable in that the veteran has noted to be socially 
oriented, maintaining relationships with his mother and with 
friends.  His condition was also found not to preclude 
gainful employment.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 30 percent.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Entitlement to service connection for tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In March 2004, the veteran was afforded a VA examination to 
determine the extent and etiology of any tinnitus found to be 
present.  The examiner noted that he reviewed the veteran's 
claims file in connection with the report.  After reviewing 
numerous audiograms located in the veteran's service medical 
records, the examiner noted no complaints of tinnitus in his 
military records.  In addition, the examiner noted that the 
veteran previously stated that his tinnitus began in 1980, 
approximately a year after his discharge from the service.  
This was also reported in a June 2000 hearing evaluation and 
again in a February 2001 VA examination.  During the 
examination, the veteran reported noise exposure in service 
from large guns and field artillery.  He stated that he did 
not wear hearing protection until 1974 when stationed in 
Germany.  The veteran also reported noise exposure after 
service from working in construction and while working near a 
(rock) band.  He stated that he sold tickets at the door and 
inside the auditorium, and that he did not wear hearing 
protection.  The veteran also reported some recreational 
noise exposure after service from gunfire, motorcycles, leaf 
blowers, driving a school bus, and operating a riding lawn 
mower.  No hearing protection was worn for any of the above.  
During the examination, the veteran reported that his 
tinnitus began in approximately 1971.  He did not state an 
etiology, but did note that he had two head injuries while 
stationed in Germany, one when he fell off a gate, and one 
from a blow to the head.  Upon examination, the veteran was 
noted to have hearing loss for VA purposes in his left ear.  
With respect to the etiology of the veteran's tinnitus, the 
examiner stated that the "veteran previously stated on two 
separate occasions that his reported tinnitus began after he 
was discharged form service.  Therefore, it is not likely 
that the tinnitus reported by the veteran is related to his 
military service."  The Board also notes that no diagnosis 
of tinnitus was given.

As noted by the March 2004 VA examiner, the veteran's claims 
file contains numerous audio examinations and reports, 
including several contained in his service medical records 
one in June 2000, and one in February 2001.  His service 
medical records indicate left hear hearing loss for VA 
purposes, but do not indicate any complaints of tinnitus.  In 
the June 2000 examination, the veteran reported that his 
tinnitus started shortly after service, in approximately 
1980, and has not changed since that time.  No diagnosis of 
tinnitus was offered and no other opinion was given regarding 
etiology in this examination.  During the February 2001 
examination, the veteran again stated that his "bilateral 
head noise" started in 1980, approximately one year after 
service and has persisted since that time.  The veteran also 
reported a positive history of military and non-military 
noise exposure, and reported a head injury for a fall while 
in service that required stitches and a history of head 
injury from an automobile accident after leaving the service.  
Again no diagnosis of tinnitus was offered and no other 
opinion was given regarding the veteran's condition.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The Board first notes that the veteran has not 
presented evidence that he currently has a diagnosis 
tinnitus.  While each of the examiners above discussed the 
veteran's hearing loss and tinnitus in the context of the 
examinations, no actual diagnosis of tinnitus was offered.  
And without a current diagnosis, a claim for entitlement to 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  But 
even assuming that the veteran had been diagnosed with 
tinnitus, the medical evidence in this case is against a 
finding that the veteran's condition is the result of his 
military service.  Here, the Board notes that the March 2004 
VA examiner expressly found that it is not likely that the 
tinnitus reported by the veteran is related to his military 
service.  And there is no contrary opinion in the record.  In 
this regard, the Board does not doubt the veteran's sincerity 
in believing that his condition may be the result of in-
service noise exposure.  As a lay person, however, the 
veteran is not competent on his own to establish a medical 
diagnosis or show a medical etiology as such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran's tinnitus, if any, is 
related to his military service, there is no basis upon which 
to establish service connection for this condition.  Service 
connection for tinnitus must therefore be denied.  


ORDER

1.  Entitlement to an initial evaluation in excess of 30 
percent for dysthymic disorder is denied.

2.  Service connection for tinnitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


